



August 12, 2011
 
Mr. David P. Russell
51 Sierra Oaks Drive
Sugar Land, Texas 77479


Dear David:


In connection with your separation from Rowan Companies, Inc., a Delaware
corporation (“Rowan”), and in consideration of your continuing agreements and
valuable services to Rowan and its subsidiaries and affiliates which are
directly or indirectly controlled by Rowan (collectively, the “Company”) as
provided herein, you and Rowan have agreed to the terms and conditions as
contained in this letter agreement (the “Letter Agreement”) and in the
attachment to the Letter Agreement (the “Attachment”) (hereinafter the
Attachment and the Letter Agreement are jointly the “Agreement”) concerning your
separation from employment and resignation from all positions with the Company,
both effective as of the close of business on August 12, 2011 (the “Separation
Date”).  The Attachment is part of the Letter Agreement for all purposes.  Your
resignations as an officer and director are attached hereto as Exhibit A.
 
You affirm and agree that your employment relationship ends on your Separation
Date, and as of such date you withdraw unequivocally, completely and finally
from your employment, you resign all positions, titles, responsibilities and
authority as a director, officer or employee of the Company, and waive all
rights in connection with such relationship, except with respect to vested
benefits as provided for under plan documents of the Company, the benefits and
payments described in this Agreement, and such rights as reserved under Section
10 hereof. You acknowledge that you have no authority to act on the Company’s
behalf from and after the Separation Date. You agree to return all Company
personal property in your possession to Rowan promptly after your Separation
Date.
 
Rowan agrees to provide you with the benefits, payments and other items
described in this Agreement pursuant to the following terms and conditions.
 
1.           Confidentiality.  You agree, for yourself and for your heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives, that you will (and will use your best efforts to cause such
affiliates to) hold in a fiduciary capacity for the benefit of the Company all
trade secrets, and information, knowledge or data relating to the Company
treated as confidential by the Company which have been given to you by the
Company and which shall not have been or hereafter become public knowledge
(other than by your acts or the acts of your affiliates in violation of this
Agreement) (hereinafter being collectively referred to as “Confidential
Information”).  Examples of “Confidential Information” include, without
limitation, rig descriptions and drawings, layouts, arrangement drawings,
customer contacts and customer lists.  You agree that you shall not, without the
prior written consent of Rowan or as may otherwise be required by law or legal
process, communicate or divulge any Confidential Information to anyone other
than Rowan and those designated by Rowan.  In the event that you
 
may be required by law or legal process to communicate or divulge any
Confidential Information, you agree to so notify the General Counsel of Rowan
and to exercise your commercially reasonable best efforts to assure that
confidential treatment will be accorded to such of the Confidential Information
which Rowan so designates, and you shall then disclose only that portion of the
Confidential Information that is legally required to be disclosed.  Rowan shall
advance and pay your reasonable legal fees (and related legal expenses) incurred
in connection with any such event.  Any such payment shall be due upon receipt
by Rowan of your written request for payment, accompanied by such evidence of
the legal fees and expenses incurred by you as Rowan reasonably may
require.  Any such payment shall be made on the last business day of the
calendar month following the calendar month in which the payment becomes due;
provided, however, that any such payment shall be made not later than the close
of the calendar year following the calendar year in which the legal fees and
expenses are incurred by you.  You will obtain the consent of the General
Counsel of Rowan to your selection of legal counsel for this purpose, which
consent shall not be unreasonably withheld.  You agree to return all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer
disks, flash drives or in any other manner, to Rowan as soon as practicable and
in no event later than your Separation Date.
 
2.           Non-Solicitation.  For the two-year period commencing on your
Separation Date, you agree that you will not, directly or indirectly, for your
benefit or for the benefit of any other person, firm or entity, solicit the
employment or services of, or hire, any person who was employed by the Company
upon your Separation Date, or within six months prior thereto; provided however,
this prohibition shall not apply to (i) any person having a base salary of less
than $75,000 per year or (ii) any person hired by a firm or entity with which
you are associated that was hired without your knowledge or input.  In addition,
for the two-year period commencing on your Separation Date, you will not,
directly or indirectly, and will not encourage or assist others to, without the
prior written consent of the Board of Directors of Rowan (the “Board”) (which
consent may be withheld in its sole discretion) (i) make, or in any way
participate in, any “solicitation” (as such terms are used in the Securities
Exchange Act of 1934, as the same may be amended from time to time (the
“Exchange Act”)), or to vote or seek to advise or influence in any manner
whatsoever any person or entity with respect to the voting of any securities of
Rowan, or (ii) form, join, or in any way communicate or associate (by phone,
e-mail or otherwise) with other stockholders of Rowan or participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of Rowan.
 
3.           Non-Disparagement.  You agree, for yourself and for your heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives, that you will not (and will use your best efforts to cause such
affiliates to not) at any time engage in any form of conduct, or make any
statements written or verbal or cause or encourage others to make any
statements, written or verbal, or representations, including comments on any
internet site, “message board” or “chatroom”, that disparage or otherwise impair
the reputation, goodwill, or commercial interests of the Company, or any of its
agents, officers, directors, employees and/or stockholders. The foregoing shall
not be violated by: (i) truthful statements by either party in response to legal
process or required governmental testimony or filings; (ii) statements by
 
directors or officers of Rowan that they in good faith believe are necessary or
appropriate to make in connection with performing their duties to Rowan; or
(iii) statements by you that you in good faith believe are necessary or
appropriate to make to refute statements of Rowan, or the directors and officers
of Rowan.
 
4.           Employee Acknowledgements.  You acknowledge and agree
that:  (i) during your employment the Company provided you with access to
Confidential Information of the Company and specialized knowledge concerning any
business in which the Company was engaged at any time in the two years preceding
the Separation Date (as described in the Forms 10-K and 10-Q of Rowan),
including the provision of international and domestic contract drilling services
and the production of equipment for the drilling, mining, steel and timber
industries (collectively, the “Company Business”); (ii) the Company is and will
continue to be engaged in the Company Business; (iii) during your employment you
were one of a limited number of persons that were primarily responsible for the
conduct, management, operation, and development of the Company Business;
(iv) the Company is and will be actively engaged in the Company Business,
throughout the United States, Europe, and elsewhere; (v) during your employment
you occupied a position of trust and confidence with the Company, and were
familiar with the Company’s Confidential Information; (vi) the terms and
conditions set forth in the confidentiality, non-solicitation and
non-disparagement provisions of this Agreement (the “Post-Employment
Obligations”) are reasonable and constitute an otherwise enforceable agreement
to which the Post-Employment Obligations are ancillary or a part of as
contemplated by Tex. Bus. & Com. Code Ann. sections 15.50-15.52; (vii) the
consideration given by the Company under this Agreement for the Post-Employment
Obligations, including, without limitation, the access to Confidential
Information and specialized knowledge, are not illusory and give rise to the
Company’s interest in restraining and prohibiting you from engaging in the
activities prohibited by the Post-Employment Obligations and your promise not to
engage in the activities prohibited by the Post-Employment Obligations is
designed to enforce your return promises, including your promise to not use or
disclose Confidential Information of the Company; and (viii) compliance with the
Post-Employment Obligations is a condition precedent to the Company’s obligation
to make payments of any nature to you, subject to the other provisions hereof.
 
5.           Remedies for a Violation of Confidentiality, Non-Solicitation and
Non-Disparagement Provisions.  Without limiting the right of the Company to
pursue all other legal and equitable rights available to it for violation of any
of the Post-Employment Obligations, you agree that a violation of any of the
Post-Employment Obligations would cause irreparable injury to the Company for
which it would have no adequate remedy at law.  Any controversy or claim arising
out of or relating to the Post-Employment Obligations, or any alleged breach of
the Post-Employment Obligations, shall be settled by binding arbitration in
accordance with the provisions below.  Notwithstanding the foregoing, however,
the Company specifically retains the right before, during or after the pendency
of any arbitration to seek injunctive relief from a court having jurisdiction
for any actual or threatened breach of the Post-Employment Obligations without
necessity of complying with any requirement as to the posting of a bond or other
security (it being understood that you hereby waive any such requirement).  Any
injunctive relief shall be in addition to any other remedies to which the
Company may be entitled at law or in equity or
 
otherwise, and the institution and maintenance of an action or judicial
proceeding for, or pursuit of, such injunctive relief shall not constitute a
waiver of the right of the Company to submit the dispute to arbitration.
 
If the provisions of the Post-Employment Obligations should ever be deemed to
exceed the time, geographic or occupational limitations permitted by the
applicable law, you and Rowan agree that such provisions shall be and are hereby
reformed to the maximum time, geographic or occupational limitations permitted
by the applicable law, and the determination of whether you violated such
Post-Employment Obligations will be based solely on the limitation(s) as
reformed.
 
You agree that 100% of the total amount of payments and benefits set forth under
Item A. of the Attachment to this Agreement constitutes additional consideration
for the Post-Employment Obligations (the “Post-Employment Obligation
Consideration”).  You specifically recognize and agree that if you violate any
provisions of the Post-Employment Obligations or should all or any part of the
Post-Employment Obligations be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in a legal proceeding
between you and Rowan, Rowan shall be entitled to immediately cease payment of
any unpaid Post-Employment Obligation Consideration and return and receipt from
you of any Post-Employment Obligation Consideration already paid to you,
including interest on all amounts paid to you at the maximum lawful rate;
provided, however, that you shall not forfeit and shall have no obligation to
return any part of the Post-Employment Obligation Consideration if the
Post-Employment Obligations are held invalid or unenforceable at the request of
Rowan in such legal proceeding.
 
6.           Litigation Assistance.  You agree to assist Rowan in litigation
matters as may be reasonably requested by Rowan’s General Counsel.  Rowan and
you agree to work out reasonable accommodations for the provision of such
litigation assistance so that it does not unreasonably interfere with any of
your personal affairs, business endeavors or future employment.  No such
services shall be requested of you except by Rowan’s General Counsel.  Rowan
shall advance and pay your reasonable legal fees (and related legal expenses)
incurred in connection with any such event.  Any such payment shall be due upon
receipt by Rowan of your written request for payment, accompanied by such
evidence of the legal fees and expenses incurred by you as Rowan reasonably may
require.  Any such payment shall be made on the last business day of the
calendar month following the calendar month in which the payment becomes due;
provided, however, that any such payment shall be made not later than the close
of the calendar year following the calendar year in which the legal fees and
expenses are incurred by you.  You will obtain the consent of the General
Counsel of Rowan to your selection of legal counsel for this purpose, which
consent shall not be unreasonably withheld.
 
7.           Legal Fees and Expenses.  In any action arising out of this
Agreement, the prevailing party shall be entitled to his or its costs of action,
including but not limited to reasonable attorneys’ fees and the fees of experts.
 
8.           Clawback.  In the event it is discovered after the Separation Date
that you committed fraud or engaged in intentional misconduct that would have
required disclosure under federal securities laws during the time period from
January 1, 2007 through the Separation Date (the “applicable period”), all
payments and benefits under Item A. shall cease immediately and you shall
reimburse the Company for (i) any bonus and other incentive-based or
equity-based compensation received by you from the Company during the applicable
period, and (ii) any profits realized from the sale of shares of the Company
issued upon the exercise of stock options or stock appreciation rights or the
vesting of restricted shares or performance shares during the applicable period.
 
9.           Assignment; Successors; Binding Agreement.
 
(a)           Except as otherwise provided in this Section 9, this Agreement may
not be assigned by either party without the prior, written consent of the other
party.
 
(b)           This Agreement shall extend to and be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the business and/or assets of
Rowan.  Additionally, Rowan shall require any such successor by written
agreement to expressly assume and agree to perform all of the obligations of
Rowan under this Agreement upon or prior to such succession taking place.  A
copy of such assumption and agreement shall be delivered to you promptly after
its execution by the successor.  As used in this Agreement, “Rowan” shall have
the meaning ascribed to it in the first paragraph of this Agreement and shall
include any successor to its business or assets as aforesaid, whether or not
such successor executes and delivers the agreement provided for in this Section
9(b).  Failure of Rowan to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement, but shall not adversely
affect your rights under this Agreement as to either Rowan or the successor.
 
(c)           This Agreement is personal to you and you may not assign or
transfer any part of your rights or duties hereunder, or any amounts due to you
hereunder, to any other person, except that this Agreement shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, heirs, distributes, devises, legatees or
beneficiaries to the extent applicable.
 
10.           Waiver and Release.  In consideration of Rowan’s agreement to
provide the benefits, payments, and other items described in this Agreement, you
hereby release and forever discharge the Company, and its officers, directors,
agents, servants, employees, successors, assigns, insurers, employee benefit
plans and fiduciaries, and any and all other persons, firms, organizations and
corporations, from any and all damages, losses, causes of action, expenses,
costs (including attorneys fees), demands, liabilities and claims on behalf of
yourself, your heirs, executors, administrators and assigns, of any kind or
nature whatsoever, known or unknown, suspected or unsuspected, contingent or
matured (“Claims”), which you at any time heretofore had or claimed to have or
which you at any time hereafter may have or claim to have, whether arising out
of tort, strict liability, misrepresentation, violation of any regulation or
law, or any cause whatsoever, including, without limitation, Claims based on
Texas common
 
law, Claims based on the Age Discrimination in Employment Act or any other
federal or state discrimination statutes, or any and all Claims in any manner
related to your employment with and/or separation from the Company, and
including, without limitation Claims caused by or attributable to the sole,
partial, and/or comparative negligence, fault or strict liability of the
Company.  Further, by accepting the payments described in this Agreement, you
agree not to sue the Company or the related persons and entities described above
with respect to any matters released hereunder.
 
Notwithstanding the foregoing release and discharge, you shall retain all rights
to (i) indemnity, contribution, and directors and officers and other liability
coverage that you may have under any statute, the articles and bylaws of Rowan
or by any other agreement, including the Indemnification Agreement by and
between Rowan and you dated October 29, 2009 and as in effect on the Separation
Date; (ii) bring a lawsuit to enforce the Rowan’s obligations under this
Agreement; (iii) file a complaint with, providing information to, or testifying
or otherwise assisting in any investigation or proceeding brought by any state,
federal or local regulatory or law enforcement agency or legislative body (but
you expressly waive any right to collect any damages or other personal recovery
in such a proceeding), or (iv) file any Claims that are not permitted to be
waived or released under the Fair Labor Standards Act or under the express
provisions of any other applicable law.
 
You shall have 21 days to decide whether to sign this Agreement.  After you have
signed this Agreement, you may revoke the Agreement within seven days after you
have signed it by delivering a written notification to me.  You have notified
Rowan that you have consulted an attorney about the meaning and contents of this
Agreement, including the release contained herein.  You acknowledge that you
have read this Agreement, have had an opportunity to ask questions and have it
explained to you and that you understand that the Agreement will have the effect
of knowingly and voluntarily waiving any action you might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of the Agreement.
 
11.           Modification; Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by you and such director or officer as may be
specifically designated by the Board.  Waiver by any party of any breach of or
failure to comply with any provision of this Agreement by the other party shall
not be construed as, or constitute, a continuing waiver of such provision, or a
waiver of any other breach of, or failure to comply with, any other provision of
this Agreement.
 
12.           Notice.  All notices, requests, demands and other communications
required or permitted to be given by either party to the other party by this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:
 
If to Rowan, to:
 
Rowan Companies, Inc.
2800 Post Oak Boulevard, Suite 5450
Houston, Texas 77056
Attention:  Executive Vice President - Legal


 
If to you, to:
 
Mr. David P. Russell
51 Sierra Oaks Drive
Sugar Land, Texas 77479


 
13.           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
14.           Headings.  The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of this Agreement.
 
15.           General Provisions.  This Agreement shall be governed by and
interpreted under the laws of the State of Texas applicable to contracts entered
into and performed solely in the State of Texas.  Rowan and you agree that all
disputes concerning this Agreement shall be arbitrated in Houston, Texas
pursuant to the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes.  The award of the arbitrator shall be final
and binding and shall be enforceable in a court of competent jurisdiction.
 
[Execution Page Follows]
 


 
Very truly yours,




/s/ W.H. WELLS                                                                
W. H. Wells
Senior Vice President, CFO and Treasurer


AGREED TO, ACCEPTED, and EFFECTIVE
 This 12th day of August 2011


/s/ DAVID P. RUSSELL
David P. Russell
Attachment to the Agreement dated August 12, 2011


 
Special Note Regarding Internal Revenue Code Section 409A
 
Notwithstanding any provision of this Agreement, if the payment of any amounts
or benefits under this Agreement or any plan of deferred compensation would be
subject to additional taxes and interest under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) because the timing of such payment
is not delayed as provided in Code Section 409A(a)(2)(B), then any such payments
that you would otherwise be entitled to during the first six months following
your Separation Date shall not be paid within such period but shall instead be
accumulated and paid in a lump-sum, with interest credited at the Applicable
Federal Rate as in effect on your Separation Date, on the date that is six
months and one day after your Separation Date (or if such payment date does not
fall on a business day of Rowan, the next following business day of Rowan), or
such earlier date upon which such amount can be paid under Code Section 409A
without being subject to such additional taxes and interest.  It is the intent
of Rowan and you that the provisions of this Agreement comply with Code Section
409A, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A and any terms (defined or otherwise) shall use the definition
of such terms contained in Code Section 409A to the extent applicable.  In
addition, “Separation Date” shall have the meaning of “Separation from Service”
as defined in Code Section 409A.
 
Each payment or benefit provided under this Plan, including each payment under
Item A.1 below, shall be considered a separate payment for purposes of Code
Section 409A.
 
All reimbursements and in-kind benefits provided pursuant to this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
such that any reimbursements or in-kind benefits will be deemed payable at a
specified time or on a fixed schedule relative to a permissible payment
event.  Specifically, (i) the amounts reimbursed and in-kind benefits provided
under this Agreement, other than with respect to medical benefits provided under
Item A.4 below, during your taxable year may not affect the amounts reimbursed
or in-kind benefits provided in any other taxable year, (ii) except as otherwise
provided in this Agreement, the reimbursement of an eligible expense shall be
made on or before the last day of your taxable year following the taxable year
in which the expense was incurred, and (iii) the right to reimbursement or an
in-kind benefit is not subject to liquidation or exchange for another benefit.
 
Neither you nor any of your creditors shall have the right to subject any
deferred compensation (within the meaning of Code Section 409A) payable under
this Agreement to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment.
 
The items described under Item A. below are conditioned upon your execution and
return to Rowan of this Agreement within 21 days of receipt and not revoking it
during the seven-day period after execution and return.  The items described
under Item B. below are provided regardless of your execution of this
Agreement.  Except as specifically described in this
 
Attachment to the Agreement, all other benefits and perquisites will cease as of
your Separation Date.
 
Item A: Subject to Execution and Non-Revocation of this Agreement


1. Severance
 
Commencing with the later of (i) the first business day of the month following
the expiration of the seven-day revocation period described above and (ii) the
first business day of September 1, 2011, you will receive 24 monthly cash
payments of $48,313.84.1  Each such monthly installment will be paid on the
first business day of the particular calendar month and will be subject to any
applicable withholding for income and employment taxes.
 
2. Bonus Plan
 
If annual bonuses are paid in respect of 2011 under Rowan’s Bonus Plan, you will
receive from Rowan, at the same time as other participants in the Bonus Plan
during 2012 and not later than April 30, 2012, a lump-sum amount in cash as
determined by the Rowan Compensation Committee as provided for under the terms
of the Bonus Plan and based on your target value of 65% of base salary as in
effect on your Separation Date. Such payment may range from 0 to 200% of target
value based on the Company’s performance in 2011.  Your eligibility for such
payment is not conditioned on your employment on the date of payment.
 
3. Long Term Incentive Plan
 
A.           Stock Options/Stock Appreciation Rights
 
For the two-year period during which severance payments are to be made, and so
long as you are in compliance with the terms and conditions of this Agreement,
any stock options and stock appreciation rights granted to you prior to the
Separation Date will continue to vest on the relevant vesting schedule. On the
second anniversary of the date of this Agreement, any remaining unvested options
and stock appreciation rights which have not previously been forfeited will
immediately vest.  You will have until the earlier of (i) the expiration date of
any stock option or stock appreciation right or (ii) the fourth anniversary of
the date of this Agreement to exercise any stock option or stock appreciation
right.
 
B.           Restricted Stock
 
For the two-year period during which severance payments are to be made, and so
long as you are in compliance with the terms and conditions of this Agreement,
any restricted stock awards granted to you prior to the Separation Date will
continue to vest on the relevant vesting schedule. On the second anniversary of
the date of this Agreement, any remaining unvested shares of restricted stock
which have not previously forfeited will immediately vest.  Any related accrued
 



--------------------------------------------------------------------------------

 
1  ($460,000 base / 12) + (9,980.51 [the monthly amount relating to the missed
participation in the 401K, pension and SERP]) = 48,313.84.
dividends will be paid at such time, subject to the terms and provisions of the
applicable restricted stock agreements except as otherwise provided in this
Agreement.
 
C.  Participation in 2011 LTIP Award
 
Effective as of the Separation Date, you will be granted 30,072 shares of
restricted stock under Rowan’s long-term incentive plan, which may be reduced to
reflect the Company’s 2011 performance in accordance with the Compensation
Committee’s determination of the number of shares of restricted stock which
would have been granted to you had your employment continued to the date in 2012
when grants are made to named executive officers under the long-term incentive
plan (the “2012 Date”) (the “Final Award”).  A number of shares of restricted
stock equal to an amount sufficient to satisfy income and withholding taxes on
the Final Award will be withheld on the 2012 Date; the remaining number of
shares of restricted stock will be transferable and vest one-third on the first
anniversary of the 2012 Date and the remainder on the second anniversary of the
Separation Date so long as you are in compliance with the terms of this
Agreement.
 
Effective as of the Separation Date, you will be granted 50,292 stock
appreciation rights under Rowan’s long-term incentive plan.  The stock
appreciation rights will (i) vest one-third on the first anniversary of the 2012
Date and the remainder on the second anniversary of the Separation Date so long
as you are in compliance with the terms of this Agreement.
 
The specific terms and conditions of these awards will be governed by award
notices provided to you.
 
4. Welfare Coverage
 
For the two-year period during which severance payments are to be made, and so
long as you are in compliance with the terms and conditions of this Agreement,
you (and your eligible dependents) will be eligible for group medical coverage
under the Company’s medical plan (or such medical plan as may be maintained from
time to time by the Company for benefit of active employees), with such coverage
to be provided on the same terms and conditions as provided under such medical
plan.  The COBRA cost of such medical coverage will be imputed to you as taxable
income for the relevant period for which coverage is provided.  In the event you
should participate in another employer’s medical plan, this coverage will be
secondary to the coverage provided under such plan.
 
If you elect COBRA coverage under the Company’s dental and or vision plans,
Rowan will make you a lump-sum payment of $908.10 to cover the differential
between active employee and COBRA rates for an 18-month period.  Such payment
shall be made within 30 days of your election of such COBRA coverage.
 
5. Club Membership
 
Rowan will cease payments related to any club memberships on your behalf,
effective August 31, 2011.
 
Taxes
 
The Company reserves the right to withhold any required taxes from any amounts
payable under this Agreement.
 


 
 
 
 


 
Item B: Not Subject to Execution of this Agreement


1. Vacation and Sick Pay
 
On the 35th day after your Separation Date, you will receive a cash lump sum,
subject to applicable withholding for income and employment taxes, for all of
your accrued, but unused, vacation and sick pay days through your Separation
Date.
 
2. Medical, Dental and Vision Coverage
 
Rowan will provide you continued medical, dental and vision benefits following
your Separation Date on the terms and conditions as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as currently embodied in
Code Section 4980B.
 
3. Life Insurance and AD&D
 
Life insurance, including that provided under Rowan’s Supplemental Life
Insurance Plan, and AD&D, will cease as of your Separation Date.  You will have
a 31-day period thereafter to exercise the conversion options for life insurance
according to the terms and conditions in effect at that time.  It will be your
responsibility to complete the conversion process if you so desire.
 
4. STD/LTD
 
Short-term and long-term disability coverage will cease as of your Separation
Date.
 
5. Qualified and Supplemental Retirement Plan Benefits
 
Your participation in the Rowan Companies, Inc. Savings and Investment Plan, the
Rowan Pension Plan, and the Pension Benefit Restoration Plan of Rowan Companies,
Inc. (the “Retirement Plans”) will cease as of your Separation Date.  You will
be entitled to your vested Retirement Plan benefits as provided under the terms
of each of the Retirement Plans.
 
EXHIBIT A
 
Effective as of August 12, 2011, I do hereby resign from any and all positions I
hold at Rowan Companies, Inc. and each of its subsidiaries, including each of
the following:
 
Rowan Companies,
Inc.                                                                           Executive
Vice President-Drilling Operations
Atlantic Maritime Services
LLC                                                                           President
British American Offshore
Limited                                                                                     Director,
Chairman and President
Marine Blue
Limited                                                                           Director
RCI Drilling International,
Inc.                                                                           Director,
Chairman and President
RCI International,
Inc.                                                                           Director,
Chairman and President
RDC Arabia Drilling,
Inc.                                                                           Director
and President
RDC Marine,
Inc.                                                                Director and
President
RDC Offshore Luxembourg S.à
r.l.                                                                                     Manager
“A”
RDC Qatar,
Inc.                                                                           Director
and President
Rowan 240C#3,
Inc.                                                                           Director,
Chairman and President
Rowan Angola
Limitada                                                                           Manager
and President
Rowan Canada
Limited                                                                           Director,
Chairman and President
Rowan Cayman
Limited                                                                           Director,
Chairman and President
Rowan Cayman Holding
Limited                                                                           Director
and President
Rowan Deepwater Drilling (Gibraltar)
Limited                                                                           Director
Rowan Drilling & Aviation (Netherlands)
B.V.                                                                                     Director
Rowan Drilling Company
LLC                                                                           President
Rowan Drilling (Gibraltar)
Limited                                                                                     Director
Rowan Drilling México, S. de R.L. de
C.V.                                                                                     Manager
and President
Rowan Drilling Norway
AS                                                                           Director
and Chairman of the Board
Rowan Drilling (Trinidad)
Limited                                                                                     Director,
Chairman and President
Rowan Drilling (U.K.)
Limited                                                                           Director
and Chairman of the Board
Rowan Egypt Petroleum Services
L.L.C.                                                                                     Operations
Manager
Rowan Finance
LLC                                                                           President
Rowan (Gibraltar)
Limited                                                                           Director
Rowan Gorilla V (Gibraltar)
Limited                                                                           Director
Rowan Gorilla VII (Gibraltar)
Limited                                                                           Director
Rowan International, S. de
R.L.                                                                           Director
and Vice President
Rowan Labor (Gibraltar)
Limited                                                                           Director
Rowan Labor,
Inc.                                                                Director and
Vice President
Rowan Leasing,
Inc.                                                                           Director
and Vice President
Rowan Luxembourg S.à
r.l.                                                                           Manager
“A”
Rowan Marine Drilling,
Inc.                                                                           Director
and President
Rowan Marine Services,
Inc.                                                                           Director
and President
Rowan Middle East,
Inc.                                                                           Director,
Chairman and President
Rowan North Sea,
Inc.                                                                           Director
Rowan Norway,
Inc.                                                                           Director
and Vice President
Rowan Offshore Luxembourg S.à
r.l.                                                                           Manager
“A”
Rowan Petroleum,
Inc.                                                                           Director
and Vice President
Rowan, S. de R.L. de
C.V.                                                                           Manager
and President
Rowan Services
LLC                                                                           President
Rowan S116E#3,
Inc.                                                                           Director
and President
Rowan S116E#4,
Inc.                                                                           Director
and President
Rowan U.K. Services
Limited                                                                           Director
and President
Rowandrill,
Inc.                                                                           Director
and President
Rowandrill Labuan
Limited                                                                           Director
Rowandrill, S. de R.L. de
C.V.                                                                           Manager
and President
SKDP 1
Limited                                                                           Director
SKDP 2
Limited                                                                           Director
SKDP 3
Limited                                                                           Director


 
/s/ DAVID P. RUSSELL
David P. Russell


Dated: August 12, 2011


 


 



